                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


DUSICA PEREZ,

              Plaintiff,
                                                  Case No. 1:19-cv-02072
       v.
                                                  Hon. Robert M. Dow, Jr.
QUICKEN LOANS INC.,

              Defendant.


            QUICKEN LOANS INC.’S RESPONSE TO PLAINTIFF’S MOTION
                FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY

       Quicken Loans Inc. does not oppose Plaintiff’s request for leave to submit Husain v.

Bank of America, N.A., 2020 WL 777293 (N.D. Ill. Feb. 18, 2020) as supplemental authority in

support of the opposition to Quicken Loans Inc.’s pending Motion to Dismiss the First Amended

Complaint (ECF No. 17). Husain is now bad law, however, and easily distinguished as well.

       First, Husain was issued one day before the Seventh Circuit’s decision in Gadelhak v.

AT&T Servs., Inc., No. 19-1738, 2020 WL 808270 (7th Cir. Feb. 19, 2020), which Quicken

Loans submitted to this Court with its Second Notice of Supplemental Authority (ECF No. 21).

The Seventh Circuit, joining the Third and Eleventh Circuits, determined that a system does not

qualify as an ATDS unless it has the ability to store and produce numbers using a random or

sequential number generator, and that merely dialing numbers stored from a saved customer

database is insufficient. Gadelhak, 2020 WL 808270 at 1; see also Glasser v. Hilton Grand

Vacations Co., Nos. 18‐14499 & 18‐14586, 2020 WL 415811, *2 (11th Cir. Jan 27, 2020);

Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018). Gadelhak is thus controlling law in

the Seventh Circuit with respect to Quicken Loans’ arguments that Plaintiff failed to allege that
she received calls made using an ATDS as that term is defined in the TCPA (47 U.S.C. §

227(a)(1)) and as clarified by ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018).

       Husain is easily distinguishable in any event. Unlike in Husain, Plaintiff does not allege

that Quicken Loans placed calls using a pre-recorded message; rather, Plaintiff’s only allegation

in support of her claim that Quicken Loans placed calls using an ATDS was a “pause” at the

beginning of calls before a representative would begin to speak. That allegation fails to state a

claim under Gadelhak.

       Finally, unlike in Husain, Quicken Loans adequately pled the affirmative defense of

consent, and any calls placed after Plaintiff’s alleged revocation were within the time period

permitted for compliance under 47 C.F.R. § 64.1200(d)(3). Plaintiff did not make any clear

expression of a desire not to be called, as required for a revocation of consent to be effective

under the TCPA. Plaintiff also made no allegations about the timing of the challenged calls in

relation to her alleged revocation of consent; without this information, the complaint fails to

adequately plead that any of the challenged calls fall outside of the TCPA’s safe harbor.

       For these reasons (and those set forth in its prior filings), the Court should disregard

Husain and grant Quicken Loans’ Motion to Dismiss.




                                                2
Dated: March 12, 2020       Respectfully submitted,


                            /s/ Anna-Katrina Christakis

                            Joseph F. Yenouskas (pro hac vice)
                            GOODWIN PROCTER LLP
                            901 New York Ave., N.W.
                            Washington D.C. 20001
                            Tel.: (202) 346-4000
                            Fax: (202) 346-4444
                            jyenouskas@goodwinlaw.com

                            Anna-Katrina Christakis (ARDC# 6242675)
                            Pilgrim Christakis LLP
                            321 North Clark Street, 26th Floor
                            Chicago, IL 60654
                            (312) 939-0920
                            kchristakis@pilgrimchristakis.com
                            Attorneys for Quicken Loans Inc.




                        3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I caused a true and correct copy of the foregoing

to be served upon counsel of record as of this date by electronic filing.



                                              /s/ Anna-Katrina Christakis




                                                 4
